 334DECISIONS OF NATIONAL LABOR RELATIONS BOARDdiscriminatory discharges,James Edwin Shiflett on October 4,1949,and Harold Shiflett onOctober 11, 1949,to the date of the offer of reinstatement less their net earnings during suchperiods in accordance with the formula set out in F. W. Woolworth Company, 90 NLRB 289.Ithas also been found that the Respondent on July 13, 1949, discriminated in regard tothe hire and tenure of employment of Chester Magouyrk by discriminately demoting him fromhis position of doffer to roving hauler The undersigned will, therefore, recommend that theRespondent offer to Chester Magouyrk immediate and full reinstatement to his former orsubstantially equivalent position, without prejudice to his seniority or other rights and priv-ileges and make Chester Magouyrk whole for any loss of pay he may have suffered by reasonof such discrimination by payment to him of a sum of money equal to that which he would haveearned as wages from July 13, 1949, the date of his discriminatory discharge, to the date of theoffer of reinstatement less his net earnings during such period in accordance with the formulaset out inF.W. Woolworth Company, 90 NLRB 289.Ithas also been found that the Respondent by various acts interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed by the Act. It will thereforebe recommended that the Respondent cease and desist therefromUpon a consideration of the record as a whole, the undersigned is convinced that the Re-spondent's conduct in employing the many unfair labor practice tactics it did in order to pre-vent the unionization of its employees indicates an attitude of opposition to the purposes ofthe Act generally. In order, therefore, to make effective the interdependent guarantees ofSection 7 of the Act, thereby minimizing industrial strife which burdens and obstructs com-merce, and thus effectuate the policies of the Act, it will be recommended that the Respondentcease and desist from in any manner infringing upon the rights guaranteed in Section 7 of theActOn the basis of the foregoing findings of fact and upon the entire record, the undersignedmakes the followingCONCLUSIONS OF LAW1.Textile Workers Union of America, CIO, is a labor organization within the meaning ofSection 2 (5) of the Act2By discriminating in the hire and tenure of employment of James Edwin Shiflett andHarold Shiflett by discharging them on October 4 and 11, 1949, respectively, and of ChesterMagouyrk by demoting him on July 13, 1949, thereby discouraging membership in TextileWorkers Union of America, CIO, the Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (a) (3) of the Act.3.By interfering with, restraining, and coercing employees in the exercise of the rightsguaranteed in Section 7 of the Act, the Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8 (a) (1) of the Act4.By discharging Overseers Marion K Shiflett and Seybourn Pilkington the Respondentdid not violate Section 8 (a) (1) of the Act5The aforesaid unfair labor practices are unfair labor practices affecting commercewithin the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]BOB MORGAN MOTOR COMPANY,INC.andINTERNATIONALASSOCIATION OF MACHINISTS, AFL. Cases Nos. 16-CA-529and 16-CA-546. July 22, 1953DECISION AND ORDEROn May 29, 1953, Trial Examiner Howard Myers issued hisIntermediate Report in the above-entitled proceedings, findingthat the Respondent had not engaged in the unfair labor practicesalleged in the complaint and recommending-that the complaintbe dismissed in its entirety,as setforth in the copy of theIntermediate Report attached hereto. Thereafter the General106 NLRB No. 62. BOB MORGAN MOTOR COMPANY, INC.335Counsel filed an exception to the Intermediate Report and asupporting brief.The Board'has reviewed the rulingsmade by the TrialExaminer at the hearing and finds that no prejudicial errorwas committed.The rulings are hereby affirmed.The Boardhas considered the Intermediate Report,the exception andbrief,and the entire record in this case,and hereby adoptsthe findings,conclusions,and recommendationsof the TrialExaminer,with thefollowing additions and modification:The TrialExaminer found that the Respondent had not violatedSection 8(a) (1) ofthe Act by allegedcoercive remarks toemployees,and had not discriminated against Byron Johnsonin violation of Section 8 (a) (3) and(1) of the Act.In the absenceof any exceptions thereto,we adopt these findings.The GeneralCounsel exceptedonly to the TrialExaminer'sfailure(1) to find thatRespondentviolatedSection 8 (a) (5) and8 (a) (1) of theAct by unilaterallyincreasing the wages of twoemployees;and (2)to recommend the issuance of a remedialorder based onsuch conduct. We find,as did theTrialExaminer,that the Respondent was undera duty toconsultwith the Unionas the representative of the employees before changing thewage scaleof any of theemployees in the unit.We find furtherthat the Respondent's failureto fulfill that duty violatedSection8 (a) (5) and(1)of the Act.However,in viewof the isolatedcharacterof Respondent's conduct,and inview of the TrialExaminer's finding,not exceptedto bythe General Counsel,that therecord of the negotiations between the Respondent andthe Union does notshow any lackof goodfaithon the part oftheRespondent in the conduct of such negotiations,we findthat it wouldnot effectuate the policiesof the Actto issue aremedial order based upon such conduct alone.Accordingly,likethe TrialExaminer, we shall dismiss the complaint.[The Board dismissed the complaint.]iPursuant to the provisions of Section 3 (b) of the National Labor Relations Act, the Boardhas delegated its powers in connection with this case to a three-member panel[MembersHouston, Styles,and Peterson].Intermediate Report and Recommended OrderSTATEMENT OF THE CASEUpon two separate charges duly filed on June 30 and August 12, 1952, by International As-sociation of Machinists,affiliatedwith American Federation of Labor,the General Counselof the National Labor Relations Board,herein respectively called the General Counsel and theBoard,by the Regional Director for the Sixteenth Region(Fort Worth,Texas),issued hiscomplaint on February 25, 1953.1 against Bob Morgan Motor Company, Inc., Ada,Oklahoma,herein called Respondent,alleging therein that Respondent had engaged in and was engaging inunfair labor practices affecting commerce,within the meaning of Section 8 (a) (1). (3), and (5)and Section 2 (6) and(7) of the National Labor Relations Act, as amended,61 Stat.136, hereincalled the Action the same day the said Regional Director,pursuant to Section 102.33 (b) of the Board'sRules and Regulations,Series 6, as amended,issued an order consolidating the above-numbered cases. 3 36DECISIONSOF NATIONALLABOR RELATIONS BOARDCopies of the complaint,charges, order of consolidation,and notice of hearing were dulyserved upon Respondent and upon the UnionWithbest respect to the unfair labor practices,the complaint,as amended at the hearing,alleged in substance that:(1)Respondent since on or about June 23, 1952, has refused to bar-gain collectively with the Union although it was then,and still is, the duly designated collective-bargaining representative of Respondent's employees in a certain appropriate unit, (2) Re-spondent on or about June 10, 1952, and thereafter,engaged in certain stated conduct and madevarious statements which interfered with, restrained,and coerced its employees in theexercise of the rights guaranteed in Section 7 of theAct, (3)because of Respondent's unlawfulconduct,Respondent'semployees ceased work concertedly and went on strike, and (4) Re-spondent,on or about November 8, 1952, sent letters to striking employees notifying themthat the company would have replacements in the shop and that the tools of the striking em-ployeesmust be removed from Respondent's premises not later than November12, 1952,although some of the strikers have never been replaced and others were not replaced for manyweeks after the date of said lettersOn March 2, 1953, Respondent duly filed an answer denying the commission of the allegedunfair labor practices.Pursuant to notice,a hearing was duly held on March 24 and 25, 1953,at Ada, Oklahoma,before the undersigned,the duly designated Trial Examiner.The General Counsel and Re-spondent were represented by counsel and the Union by an official thereof All parties par-ticipated in the hearing and were afforded full opportunity to be heard,to examine and cross-examine witnesses,and to introduce evidence pertinent to the issuesAt the conclusion of the General Counsel's case-in-chief,Respondent'smotions to dismissa portion of the complaint and to strike certain evidence were denied with leave to renew. Atthe conclusion of the taking of the evidence,the General Counsel moved to conform the pleadingsto the proof with respect to minor inaccuracies. The motion,as confined,was granted withoutobjection.Respondent'scounsel then moved to strike certain testimony.The motion wasdenied. Respondent's counsel also moved to dismiss the complaint for lack of proof.Decisionthereon was reserved The motion is disposed of in accordance with the findings,conclusions,and recommendations hereinafter set forth Oral argument was then had in which the GeneralCounsel and Respondent's counsel participated The parties were then advised that they mightfile briefs with the undersigned on or before April 14, 1953.A brief has been received fromRespondent's counselwhich hasbeen carefully considered In addition,Respondent's counselfiled with the undersigned proposed findings of fact and conclusions of law;these are disposedof in accordance with the findings,conclusions,and recommendations set forth below.Upon the entire record in the case,and from his observation of the witnesses,the under-signed makes the following.FINDINGS OF FACTL THE BUSINESS OPERATIONS OF RESPONDENTBob MorganMotor Company, Inc , an Oklahomacorporation,has its principal offices andplace of businessatAda, Oklahoma,where it is engaged in the sale and repair of new andused automobiles and automotive parts. Respondent is a franchise dealer for the sale ofCadillacand Oldsmobile automobiles and partsDuring the12-monthperiod immediately prior to the issuance of the complaint herein,Respondent purchased automobiles and automotive parts valued in excess of $250,000, ap-proximately75 percent of which was shippedin interstate commerce.During the same period,Respondent's sales amounted in excess of $ 500,000,of whichless than 5 percent was shippedin interstate commerceIn its answer,Respondent denied it was engaged in commercewithin themeaningof the Actbut offered no evidence in support of its denial.In its Decision and Direction of Election,dated May 15, 1952, in Bob Morgan Motor Company,-Inc., Case No. 16-RC-977 (unreported),theBoardrejected Respondent's contentionthat itwas not subjectto the Actand assertedjurisdictionUnderthe circumstances,coupled withthe fact thatthere is no evidence in therecordthatRespondent's operations have changed in any material way sinceMay 15, 1952, theundersignedfindsthat during all times material herein Respondent was, and still is, subjectto the Board's jurisdiction and that it will effectuate the policiesof the Actfor the Board toassert its jurisdictionILTHE ORGANIZATION INVOLVEDInternational Association of Machinists, affiliated with American Federation of Labor, is alabor organization admitting to membership employees of the Respondent BOB MORGAN MOTOR COMPANY, INC.337III.THE UNFAIR LABOR PRACTICESA. The alleged interference, restraint, and coercionTroy Carpenter testified that he returned to Respondent's employ in or about April or May1948, and worked there as a mechanic until October 1, 1952, when he went out on strike; thathe actedas a unionobserver at the Board-conducted election of June 13, 1952; that he is vicepresidentof the Union's local,shop committeeman, and participated in the bargaining negotia-tions between Respondent and the Union.Carpenter further testified that about the middleofAugust 1952, R. E. L. Morgan, Respond-ent'spresident and owner of 98 percent of its stock, came to him and asked, to quote fromCarpenter's testimony, "If there wasn't something I could do to stop that damn union"; thathe replied he could not because he was merely a member thereof with no more control overtheUnion than any other member; that Morgan then said, "That might be right, but I willnever believe it. Since you and Sid Johnson acted as observers at the election, you will alwaysbe the man that started it, and you are the man responsible for it, . . . I just want to tell youthis is yourlastwarning.Itwill be stopped or else, I am not going to say anymore about it,... I just want you to understand I am not dealing with the union in any way .... They willnever get a contract of any kind from me"; and that when he said, "Bob, time will tell,"Morgan replied, "You are damned right time will tell."Carpenter then testified that a few days after the above-recited conversation with Morganhe had a conversation with Respondent's service manager, Landon, wherein he told Landon ofhis talk with Morgan and of Morgan's threat; that Landon replied, "Well, I want to tell you,he is not kidding you. He means it. I happen to be in a position, I know a few days ago he hadan offer to sell this place for onehundred twenty thousand. He will sell it or close it up beforehe deals with the union"; that Landon then advised him to see Morgan and obtain an individualcontract, adding, "You might be surprised what you can get."Morgan and Landon each denied making the statements attributed to them by Carpenter.Morgan frankly admitted that on many occasions Carpenter spoke to him, before and after theelectionof June 13, about the Union; that he knew that Carpenter was "interested" in the Union;that other employees spoke to him about the Union; that prior to the election he sent the em-ployees a notice to the effect that it was their privilege to vote any way they wanted; that whenasked by individual employees regarding the election he replied, "I have nothing to do withit.Vote any way you want to vote"; and that he made no statements "against the Union."Landon testified that Carpenter attempted several times to engage him in conversationsabout the Union and each time he told Carpenter, "I would rather not talk about it. I don'tknow anything about the union. You boys will just have to work it out."The undersigned was favorably impressed with Morgan's and Landon's demeanor while theywere on the witness stand and with the forthright, frank, and honest manner with which theytestified.Carpenter, on the other hand, did not so impress the undersigned. It does not seemcredible to the undersigned that Morgan, a man of wide business acumen, would execute awritten agreementagreeingnot to interfere, restrain, or coerce the employees and then,within a few days thereafter, make the statements Carpenter attributes to him. Furthermore,within a few weeks after the alleged Carpenter- Morgan conversation, Morgan actually engagedin collective bargaining and at the bargaining conference granted the Union a great many itemsithad requested. Such action, in and of itself, buttresses a finding that Morgan did not tellCarpenter that the Union would "never get a contract of any kind from me." Moreover, theonly witnesses who testified that Respondent's officials made antiunion statements were thethree strikers who had lawsuitspending againstRespondent for wages purportedly due.? Upon2 Byron D. Johnson, Carpenter, and James Morgan each testified regarding certain antiunionremarks purportedly made by Morgan and Landon in June and July 1952. Since the recordindicates that the settlement agreement was executed on August 11, 1952, the undersigneddeems it unnecessary to resolve the conflicts in the testimony of the above-named witnesseswith that of Morgan and Landon for, as found below, the said agreement was breached in onlyone instance and that was when Respondent, in or about February 1953, granted a $5 perweek wage increase to 2 employees without prior consultation with the Union. The under-signed does not consider this isolated instance, which took place about 6 months after theexecution of the said agreement, sufficient to warrant going behind the agreement for thepurpose of ascertaining whether Respondent had violated the Act prior to August 11, and ifitbe found that it had, use Respondent's prior conduct as a basis for finding that Respondenthad engaged in unfair labor practices before or after the execution of the said agreement. SeeRice-Stix, 79 NLRB 1333. 338DECISIONSOF NATIONAL LABOR RELATIONS BOARDthe entire record, the undersigned finds that neither Morgan nor Landon made the statementsattributed to them by Carpenter.B.The alleged refusal to bargain collectively with the Union1.Theappropriate unitThe complaint alleged, as the Board found in its Decision and Direction of Election, abovereferred to, that all Respondent's mechanics, paint and body men, parts men, attendants, themaintenance man, and porters, exclusive of its office clerical employees, bookkeepers, thesalesman, watchmen, guards, sales manager, service manager, and all other supervisors asdefined by the Act, constituted a unit appropriate for the purposes of collective bargaining.In its answer Respondent denied that suchunitwas appropriate. However, it offered no evidencewith respect to the matter. In the aforesaid representation case, the Board rejected Respond-ent's contention that the unit was inappropriate. Under the circumstances, the undersignedfinds that Respondent's mechanics,, paint and body men, parts men, attendants, the maintenanceman, and porters, exclusive of its office clerical employees, bookkeepers, the salesman,watchmen, guards, sales manager, service manager, and all other supervisors as defined bythe Act, at all times material herein constituted, and now constitute, a unit appropriate forthe purposes of collective bargaining, within the meaning of Section 9 (b) of the Act, withrespect to grievances, rates of pay, wages, hours of employment, and other conditions ofemployment, and that the said unit insures to the employees involved the full benefit of theirright to self-organization and collective bargaining and otherwise effectuates the policies ofthe Act.2.The Union's majoritystatus in the appropriate unitPursuant to the aforesaid Board's Decision and Direction of Election, a secret ballot electionwas held on June 13, 1952, under the auspices of the Regional Director for the Sixteenth Region,at which the Union was selected as the collective-bargaining representative for the personsin said appropriate unit. No objections to the voting or to the conduct of the election were filedby either Respondent or the Union.On June 23, 1952, the Board, in its Certification of Representatives, issued for and on behalfof the Board by the aforesaid Regional Director, certified the Union as the representativeof the employees in the aforesaid unit for the purposes of collective bargaining. Accordingly,the undersigned finds that since June 23, 1952, the Union has been the duly designated bar-gaining representative of a majority of the employees in the aforesaid appropriate unit, andthat,pursuant to the provisions of Section 9 (a) of the Act, the Union was on June 23, 1952,and at all times thereafter has been, and now is, the exclusive representative of all the em-ployees in the aforesaid unit for the purposes of collective bargaining.3.The negotiations(a)Sequence of the pertinent factsUnder date of July 14, 1952, C. A. Buskel, a grand lodge representative of the Union and theperson who negotiated with Respondent on behalf of the Union, wrote Respondent requestingcertain data he deemed necessary in order to negotiate acollective-bargaining contract. OnAugust 11, Jack White, a field examiner attached to the Sixteenth Regional Office, called uponL.H.Harrell,Respondent's counsel, for the purpose of discussing the issues involved inCase No. 16-CA-529. As a result of said conference, Case No. 16-CA-529 was settled andan agreement was entered into, dated August 11, by and between Respondent and the Union.By the terms of said agreement, which was not approved by the aforementioned RegionalDirector until August 27, Respondent agreed to post notices in its establishment for 60 consec-utive days advising its employees that it would not interfere with, restrain, or coerce saidemployees in the exercise of the rights to self-organization or with their right to join orassist the Union or to refrain from such activities, 3sThe charge in Case No. 16-CA-529 alleged not only that Respondent interfered with,restrained, and coerced the employees in the exercise of the rights guaranteed in Section 7of the Act but it also alleged that Respondent discriminatorily discharged an employee. Thesettlement agreement makes no mention of the discriminatory discharge allegation. BOB MORGAN MOTOR COMPANY, INC.339During the course of the aforementioned conference of August 11, Harrell asked White "aboutthe advisability of furnishing the information" Buskel had requested. White advised Harrellthat it was incumbent upon Respondent to supply the requested data.Buskel testified, and the undersigned finds, that he received the requested information onAugust 13 4On August 12, the Union filed a charge in Case No 16-CA-546 alleging therein that (1) Re-spondent refused tobargainwith the Union in good faith, and (2) by other acts and conductRespondent otherwise interfered with the employees' rights under the Act.On August 29, Buskel, Harrell, and others who were interested in thebargaining negotia-tions,met at Harrell's offices There, Buskel handed Harrell a proposed contract. For ap-proximately 4 hours the parties discussed in detail each paragraph of the lengthy 18-articledproposed contract Agreement was reached on a good many provisions and those provisionson which no agreement was reached were set aside for future consideration In fact, Buskeladmitted that the questions of wages and hours were "really the two main things that we werenot togetheron [at] the firstmeeting, "5On September 27, Harrell forwarded to Buskel a counter proposed contract which the latterreceived on September 28.Buskel testified that on September 29, he met with Harrell at thelatter's offices and thathe told Harrell that the counterproposed contract was unacceptable and that he was afraid themen would go on strike; and that Harrell replied, "this was it; that was their last offer; thatthey just wouldn't go any further, that they would be willing to sign [the counterproposedcontract] but that was all. They wouldn't consider anything any further than that, no changes."Harrell not only denied making the above-quoted statements but also denied that Buskelcame to his offices on September 29, or that he spoke to Buskel that date. The undersignedwas favorably impressed with the straightforward and honest manner with which HarrelltestifiedOn the other hand, Buskel did not so impress the undersigned. Furthermore, Buskel,on cross-examination, replied toa greatmany pertinent questions concerning mattersobviously within his personal knowledge, by saying, "I do notremember" or "I donot recall"or "I do not know " It was obvious to the undersigned, from Buskel's demeanorwhile on thewitness stand, that he knew the answers to the questions to which he replied, "I do not know"or "I do not remember" or "I do not recall." The undersigned finds that Buskel did not meetand confer with Harrell on September 29. The undersigned further finds that Buskel's testi-mony, which Harrell denied, thathehad from3 to 5 private talks with Harrellpriorto October1, during which he asked Harrell "if it wouldn't be possible to get some kind of a compromiseso we could get off of dead center" to benot in accordancewith the facts.During the evening of September 29, the Union's membership held ameeting.Thismeetingwas attended not only by Respondent's employees but also by employees of the Pontiac andLincoln automobile dealers As far as the record discloses, the main topic discussed at themeeting was whether or not to strike all three automobile firms Troy Carpenter, the onlywitness who testified about the details of the said meeting, testifiedregardingthe taking ofthe strike vote as follows-We discussed the progress or the results of that meeting of negotiations, 6 and wetalked about the different conversations that I had with Mr Morgan7 and other peoplehad had with Mr Morgan, other membersOIremember I told them about this previous conversation that I had with Mr Morgan, andhis attitude toward the Union in trying to defeat the purpose of the Union, and refusing torecognize the Union, and Mr Buskel read this counter proposal on the contract g and it4Letters were also sent by Buskel to the Pontiac automobile dealer and to the Lincolnautomobile dealer, both located in Ada, requesting certain data so that he could bargain withthem on behalf of their employees5 The transcript of that meeting, however, discloses that there were no agreement reachedregarding other provisions of the contract, including overtime compensation, payment forholidays falling on Sundays, premium pay for holiday work, seniority, leaves of absence, thegrievance procedure, arrangements for vacations, an apprentice program, union shop, andpayment for uniforms.6 The August 29 meeting.7 The purported June and August conversations discussed above in section A.SReceived by Buskel the previous day.322615 0 - 54 - 23 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas such a ridiculous proposal, and putting all those things together was how come usto arrive at this decision that we madethe decision was finally to strike, that we were going to be forced to strike and try toforce them into recognizing the Union [Emphasis supplied.]Carpenter further testified, and the undersigned finds, that only 1 strike vote was taken andthat the ballot applied to the 3 automobile companies involved.The strike at the three automobile concerns started on October 1 Picket lines were im-mediately placed at the premises of these companies According to the credited testimony ofMorgan, picketing ceased at Respondent's,establishment about 5 or 6 weeks before the openingof the hearing herein.On January 6, 1953, Buskel met Harrell and requested him to set a date for another bar-gaining conference. 9 Harrell explained that he was just recovering from a partial stroke,which occurred on October 22, and was leaving the following day for Gulfport, Mississippi,for a couple of weeks' rest Harrell then suggested that Buskel wait until he returned toresume negotiationsBuskel replied that "two weeks was a little too long to put" off theresumption of negotiations Harrell thereupon tookBuskeltohis offices, suggested that Buskelconfer with his law partner, and made arrangements for Buskel and Harrell's law partnerto meet and negotiate on January 13When Buskel and Harrell's partner met onJanuary 13, the latter requested that negotiationsbe delayed until he could get some assistance because of his unfamiliarity with labor matters.Buskel agreed to the postponementOn January 21, on February 11, and on March 5, the parties met and bargained for manyhours on each occasion, with the result that the only issues of any importance unresolved atthe time of the opening of the hearing herein, March 24, were wages, union shop, and hoursof work The record shows that the parties had arrangements to meet on March 31 and April 1for bargaining conferences(b)Concluding findingsThe record as a whole convinces the undersigned, and he finds, that Respondent honestlyexplored the possibility of reaching agreement on all proposals and counterproposals sub-mitted by the respective parties At the bargaining conferences the parties fully and franklydiscussed all matters in issue As a result, substantial agreement was reached on a goodmany issues It was evident shortly after negotiations were opened that there was little changeof agreement on certain issues For as soon as the Union demanded a wage increase, a unionshop, and reduction of hours of work, Respondent, after stating at length its reasons, rejectedthe demands The Union, likewise, took an equally adamant position with respect to theseissuesWhile neither parry during the ensuing negotiations was willing to alter substantiallytheiroriginal basic economic positions, it cannot be said that the negotiations as a wholewere not carried on by Respondent in the spirit of honesty and good faith as required by theAct It is significant that while the parties regarded wages and hours of work as paramountissues and as matters which would have to be resolved before a written agreement could beconsummated, bargaining, nonetheless, proceeded and, as a result of concessions made by bothsides, agreement was reached on many matters. At the same time, the aforesaid economicand other issues raised by the Union were considered repeatedly and each party unsuccessfullysought to persuade the other, by honest and sincere discussions, to capitulateThe record leaves no doubt that Respondent was definitely opposed to granting certain de-mands the Union considered essential in a -contract and just as definitely the Union wasdetermined to enforce these demands. The record discloses that Respondent, as was its duty,approached the bargaining table with a sincere desire to arrive at a mutually acceptablecontract and that it did not, as the court said of the employer in N L R B. v Athens Mfg.Co , 161 F. 2d 8 (C. A. 5), give the Union "a run-around while purporting to be meeting withthe union for the purpose of collective bargaining." On the contrary, the record revealsthat Respondent, as the Board and the courts have uniformly held an employer was duty boundto do, entered into the bargaining conferences "with an open and fair mind, and with a sincerepurpose to find a basis of agreement touching wages and hours and conditions of employ-9 This was the first time after August 29 that either party requested the resumption ofnegotiations. BOB MORGAN MOTOR COMPANY, INC.341ment...."10 Illustrative of Respondent's good-faith bargaining and its honest endeavor toenter into a contract with the Union is the fact that Respondent agreed to accept most of theUnion's proposals and had madearrangementstomeet and bargain with the Union after theclose of the hearing herein. It is true that Respondent's counterproposed contract of September27 did not include all the concessions it had made at the August 29 conference, but that pro-posed contract was not intended to be unalterable In fact, when negotiations were resumed inJanuary 1953, Respondent's proposed contract was put aside and the parties worked from theUnion's originalproposedagreementThe record further shows that the Union was going through the motions of collective bar-gaining by meeting with Respondent although at the same time entering the conferences withitsmind hermeticallysealedagainst even the thought of entering into an agreement unlessRespondent agreed to an 8-hour workday. This finding becomes inescapable, when considera-tion is givento the undenied and credible testimony of Charles Rhoads, a reporter for theAda, Oklahoma, Evening News, ii who testified that when he interviewed Buskel on October 1,1952, in order toascertainthe facts regarding the strike, Buskel told him, among otherthings, "A contract calling for a nine-hour work day will not be signed." From that position,Buskel never receded Such conduct, which is bottomed on the theory that the Union was en-titled to a contract embodying a provision for an 8-hour workday before it would enter intoa contract, manifests the Union's lack of good faith in its dealings with Respondent.Furthermore, the intent behind the Union's action in executing a charge alleging that Re-spondent had refused to bargain in good faith the same day the agreement to settle Case No16-CA-529 was signed and then filing the charge the following day, is transparent whenconsideration is given to the fact that at the time of the executing and filing of said chargeRespondent, as far as this record discloses, had not been as yet requested to bargain Up tothat time, the only request made upon Respondent was to supply certain data Buskel desired.The record, moreover, does not show whether or not Buskel had even made any attempt,prior to the execution and filing of the charge, to ascertain if Respondent had received hisletter of request. It is thusclearthat the Union was acting "for the record" while destroyingthe process of orderly collectivebargainingand then putting the blame of refusing to bargain"in good faith" upon Respondent.Upon the entire record, the undersigned finds that the allegations of the complaint, asamended at the hearing, that Respondent violated Section 8 (a) (5) of the Act by refusing tobargain collectively with the Unionare notsustained by the credible evidence. The under-signedfurther finds that the recordas a wholeclearly shows that the strike, which com-menced on October 1, 1952, was not caused nor prolonged, as alleged in the complaint, byany unlawful conduct of Respondent.As further evidence that Respondent failed to fulfill its statutory obligationto bargaincollectivelywith the Union, by its unlawful actions prolonged the strike, and otherwiseviolatedthe Act, the General Counsel lays great stress on the letters Respondent sent threestriking employees The letter reads as follows:As we will have replacements in the shop, come in and remove your tools. These toolsmust be out not later than Wednesday, November 12th, 1952.The General Counsel argued that the letters were tantamount to an announcement or a threatby Respondent that the recipients thereof "would be replaced." Contrary to the GeneralCounsel's argument, there is nothing in the letters which suggests that the recipients thereofshould "discontinue their concerted activity " At most, the letters advised the three strikersto pick up their tools which they had left at the shop for about 5 weeks because replacementswere to be hired Respondent, in order to carry on its business, had the right to fill thestrikers' jobs by hiring permanent replacements for the strikers were economic strikers.Under the circumstances, the undersigned recommends that the allegations of the complaintthat by the issuing said letters of November 8, Respondent violated the Act, be dismissedC.The alleged discrimination with respect toByron D. JohnsonThe complaint, as amended at the hearing, alleged that Respondent discriminatorily re-fused to compensate Johnson for the 3 days he had lost when injured on the job in August1952 Respondent's answer denied this allegation.10Globe Cotton Mills v N. L. R. B., 103 F. 2d 91 (C A 5).ilBuskel was present in the hearing room when Rhoads testified 342DECISIONSOF NATIONAL LABOR RELATIONS BOARDJohnson testified that about 45 minutes after he had started working on the first day afterhe had returned from his vacation,August 18, he"pulled some muscles in my side" whileworking on a car, that after he had discussed his injury with Respondent's service manager,Morgan came to him and suggested that he "go to the doctor", that he went to his personalphysician who advised him to go home and rest and "not to attempt anymore work until wesaw whether it was a worse injury or not", that he remained away from work for 3 days,thatwhen he returned,Morgan,after inquiring about his health, said he could not pay thedoctor's bill because he had gone to his personal physician instead of going to the clinic ofRespondent's insurance company; that he replied he had expected to pay his own doctor'sbill;thatwhen he received his paycheck at the end of the week, he noticed that he had notbeen compensated,as in the past,12 for time lost due to being injured on the job,that he com-plained to Morgan about the matter, and that Morgan refused to pay him for the time lost;and that when he inquired why Morgan was deviating from past practices,Morgan replied,"Yes, you know that's always been my policy but, I can't do it this time because of the wayyou boys have done me with this darned old union."Morgan testified that when he heard Johnson had "claimed" he had hurt his side while onthe job, he told Johnson to go to Respondent's doctor, that during Johnson's absence fromwork he heard that Johnson was not injured while on the job but that Johnson had complainedabout his side hurting him while on his vacation; and that when Johnson inquired why he hadnot been compensated for the 3 days he had been off, he told Johnson he would not pay himbecause Johnson had falsely claimed to have been injured on the job. Under the entire recordin the case, coupled with the fact that, as found above, Morgan was a credible witness, theundersigned finds that Morgan's version of his talk with Johnson when the latter complainedabout not being compensated for the time lost in August 1952, to be substantial in accordwith the facts.D.The grantingof wage increaseswithout priorconsultation with the UnionAdmittedly,Respondent,in or about February 1953, raised the wages of Carl Stephens, aservice-station attendant,and Willie Townsend,amaintenance man, from $ 50 per week to$ 55 without prior consultation or discussion with the Union despite the fact that these 2 em-ployees were in the bargaining unit.Of course,Respondent was dutybound to consult anddiscuss with the Union,the exclusive bargaining representative of the persons in the appro-priate unit, before changing the wage scale of any person in said unit However,the undersigneddoes not consider this isolated act, standing alone and unrelated to any other antiunion conductof Respondent,to be sufficient to warrant a finding of interference,restraint,or coercion underthe Act or to warrant a finding that Respondent thereby refused to bargain in good faith. i3Upon the entire record in the case,the undersigned is convinced,and finds,that the allega-tions of the complaint,as amended at the hearing,that Respondent violated Section 8 (a) (1),(3),and (5) of the Act, are not sustained by the credible evidence Accordingly, the under-signed recommends that the complaint, as amended,be dismissed in its entirety.Upon the basis of the foregoing findings of fact and upon the entire record in the case, theundersigned makes the following:CONCLUSIONS OF LAW1.Bob Morgan Motor Company,Inc., Ada, Oklahoma,is engaged in and at all times materialherein has been engaged in commerce within the meaning of Section 2(6) and(7) of the Act.2.International Association of Machinists, affiliated with American Federation of Labor,is a labor organization within the meaning of Section 2 (5) of the Act.3.The allegations of the complaint,as amended,thatRespondent has engaged in and isengaging in unfair labor practices,within the meaning of Section 8 (a) (1), (3),and (5) of theAct have not been sustained.[Recommendations omitted from publication12 In 1946 and again in 1949, Johnson was compensated for time lost due to being injuredon the job.13 Cf. Rice-Stix, supra; Pure Oil Company, 75 NLRB 539; E. I. DuPont de Nemours, 62 NLRB816; Sibicca, 30 NLRB 60.